Citation Nr: 1748073	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic low back strain, degenerative disc disease L5-S1 with right lower radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1995 to August 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In October 2016, the Veteran testified at a videoconference hearing before the Board.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  The Veteran testified at the October 2016 hearing that he received recent VA treatment for his low back condition in East Orange.  These records have not been associated with the claims file.

In addition, a VA examination is necessary.  For a condition such as the Veteran's low back strain and degenerative disc disease, VA must provide an examination that meets the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), i.e. provide an examination that reports joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Because the January 2015 VA examination did not meet these requirements, an additional VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his low back strain and degenerative disc disease that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file records from the East Orange campus of the VA New Jersey Health Care System, including treatment records from 2000 to the present.

2.  Schedule the Veteran for a VA spine examination.  After examining the Veteran and reviewing the claims file, the clinician should determine the current severity of the Veteran's service-related low back strain and degenerative disc disease.  

The examination must address range of motion of the thoracolumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  Attention must also be directed to all other current symptoms, including spasms, periods of doctor-prescribed bedrest (incapacitating episodes), and ankylosis.  Finally, the clinician must address whether there are any associated objective neurological abnormalities, to include radiculopathy of the lower extremities. 

In addition, the clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the thoracolumbar spine, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period (May 2011 to the present).   

The clinician must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Review the Veteran's record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated. If the benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


